Citation Nr: 0927271	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-34 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether the Veteran filed a timely substantive appeal 
regarding entitlement to service connection for squamous cell 
carcinoma, basal cell carcinoma, Bell's Palsy, right knee 
disability, hypertension, left eye disability, diabetes and 
sleep apnea.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant, Elaine Allen




ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1966 to November 1971.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2005 determination of the San Diego, California Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
the Veteran's substantive appeal was not timely.  


FINDINGS OF FACT

1.  The RO notified the Veteran in a rating decision issued 
on March 6, 2003, that service connection for squamous cell 
carcinoma, basal cell carcinoma, Bell's Palsy, right knee 
disability, hypertension, left eye disability, diabetes and 
sleep apnea had been denied.
 
2.  The Veteran filed a timely notice of disagreement and the 
RO mailed a statement of the case to him on March 29, 2005.

3.  The Veteran submitted a substantive appeal, which was 
received by the RO on June 29, 2005.

4.  The Veteran did not file a substantive appeal within one 
year of March 6, 2003, or within sixty days of March 29, 
2005; and he did not submit a request for extension prior to 
the expiration of the time limit for filing the appeal.



CONCLUSION OF LAW

The Veteran did not timely appeal the issues of entitlement 
to entitlement to service connection for squamous cell 
carcinoma, basal cell carcinoma, Bell's Palsy, right knee 
disability, hypertension, left eye disability, diabetes and 
sleep apnea.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.303, 20.304, 20.305, 20.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009), applies to 
the issue of whether the Veteran filed a timely substantive 
appeal.  The VCAA redefines VA's duty to assist, enhances the 
duty to notify claimants about the information and evidence 
necessary to substantiate a claim, and eliminates the 
requirement that a claim be well grounded.  It does not, 
however, apply to matters on appeal when the issue is limited 
to statutory interpretation, as in the instant case.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 
VAOPGCPREC 5-2004 (June 23, 2004) (VA not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  Consequently, the Board is not required to 
address the RO's efforts to comply with the VCAA with respect 
to the issue of whether the Veteran filed a timely 
substantive appeal.

II.  Factual Background

A March 2003 rating decision denied entitlement to service 
connection for squamous cell carcinoma, basal cell carcinoma, 
Bell's Palsy, right knee disability, hypertension, left eye 
disability, diabetes and sleep apnea.  In August 2003, the 
Veteran filed a timely Notice of Disagreement with the March 
2003 decision.  In response, the RO issued a statement of the 
case, which was mailed to the Veteran on March 29, 2005.  The 
Veteran then subsequently completed a substantive appeal, 
which was dated May 3, 2005.  A June 29, 2005, transmittal 
sheet from the Veteran's former representative shows that the 
Form 9 was submitted to the RO on June 29, 2005.  A VA date 
stamp on the substantive appeal shows that the appeal was 
also received by the RO on June 29, 2005.  

In an October 2005 determination the RO found that the 
Veteran's substantive appeal was not timely as it was not 
received within one year of the March 2003 rating decision or 
within 60 days of the March 29, 2005, mailing of the 
statement of the case.  

In his November 2005 Notice of Disagreement the Veteran 
indicated that his substantive appeal was submitted through 
the county office of the former representative in a timely 
fashion on or before May 29, 2005. 

In a March 2006 statement the Veteran indicated that he 
completed and signed his Form 9 on May 3, 2005.  He stated 
that it was then mailed the next day on May 4, 2005, from the 
former representative to the RO.  Consequently, the Veteran 
asserted that either the appeal was received by VA on time or 
that any delay was the fault of VA.  The Veteran could not 
determine why the form did not arrive at the proper desk at 
the RO but felt that it was obviously a breakdown in the VA's 
distribution or internal mailing system and he did not think 
that he should be penalized for such a breakdown.

In an April 2006 statement of the case the RO reaffirmed its 
finding that the Veteran's substantive appeal received on 
June 29, 2005, was untimely. 

In a January 2007 statement, the Veteran's former 
representative noted that the Veteran signed his Form 9 on 
May 3, 2005.  The representative's subsequent transmittal, 
however, to the RO was dated June 29, 2005.  

In May 2008 the Veteran changed his representative to the 
National Association of County Veterans Service Officers.  

At the May 2009 Board hearing the Veteran's current 
representative indicated that the Veteran's case was not the 
first where the former representative had failed to timely 
submit what otherwise would have been a timely Form 9.  In 
the representative's experience it was the fourth case within 
the previous three or four years.  As a result, he had ceased 
representing Veterans for the former organization and was now 
representing Veterans for the National Association of County 
Veterans Service Officers.  He had also asked the former 
organization whether they had submitted the Veteran's Form 9 
in a timely fashion and they were not able to tell him.

III.  Law and Regulations

An appeal consists of a timely filed notice of disagreement 
in writing and, after the issuance of a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200.  A substantive appeal consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.  As a general 
rule, a substantive appeal must be filed within sixty days 
from the date that the agency of original jurisdiction mails 
the statement of the case to the appellant or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105(a), (b)(1); 
38 C.F.R. § 20.302.  If an appeal is not perfected within the 
time specified by the regulation, the RO's determination 
becomes final.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. § 
7105(d)(3), questions as to timeliness or adequacy of 
response shall be determined by the Board.

An extension of the sixty-day period for filing a substantive 
appeal may be granted for good cause.  A request for such an 
extension must be made in writing and must be made prior to 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303.  Except in cases where the 
submission of additional evidence requires the issuance of a 
supplemental statement of the case pursuant to 38 C.F.R. § 
19.31, the filing of additional evidence after receipt of 
notice of an adverse determination does not extend the time 
limit for initiating or completing an appeal from that 
determination.  38 C.F.R. §§ 20.303(b), 20.304.

IV.  Analysis

As outlined above, the statement of the case was mailed to 
the Veteran on March 29, 2005.  The Veteran did not submit 
additional evidence that required the issuance of a 
supplemental statement of the case.  He also did not make a 
request for an extension of the deadline for submitting his 
substantive appeal.  In addition, there are no communications 
of record by the Veteran or his representative received prior 
to June 29, 2005, indicating intent to appeal the 
determination made by the March 29, 2005, statement of the 
case.  The substantive appeal was received on June 29, 2005, 
approximately 92 days after the statement of the case was 
issued and well after one year after the issuance of the 
March 2003 rating decision.   

The Board notes that although the Veteran initially contended 
that his appeal was actually received in a timely fashion by 
VA, he and his representative appeared to subsequently 
indicate that the appeal was not received until June 29, 
2005.  Inasmuch as the Veteran may still contend that the 
appeal was timely received, the evidence of record does not 
support this contention.  Instead, it is clear from the 
transmittal sheet from the Veteran's former representative 
contained in the record that the substantive appeal was not 
submitted to VA until June 29, 2005.  Additionally, the date 
stamp on the substantive appeal shows that it was received by 
the RO that very same day.  There is a presumption of 
regularity that attends the administrative functions of the 
Government.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 1995) (the 
law presumes the regularity of the administrative process 
"in the absence of clear evidence to the contrary"); see 
also Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) 
("Government officials are presumed to carry out their 
duties in good faith and proof to the contrary must be almost 
irrefutable to overcome that presumption").  Thus, in the 
absence of clear evidence to the contrary, the Board presumes 
that, had the substantive appeal been faxed or mailed from 
the former representative to VA on May 5, 2005, it would have 
been received by VA soon thereafter, and not in late June 
2005.    

As the substantive appeal received on June 29, 2005, was 
received over 60 days after the statement of the case was 
issued and over a year after the relevant rating decision was 
issued, it was not timely filed.  The Board can find no basis 
on which to find that the substantive appeal was timely.  In 
view of the foregoing, the Board finds that the Veteran did 
not timely file a substantive appeal regarding the issues of 
entitlement to service connection for squamous cell 
carcinoma, basal cell carcinoma, Bell's Palsy, right knee 
disability, hypertension, left eye disability, diabetes and 
sleep apnea.
   .
The Board has considered the applicability of the recent case 
of Percy v. Shinseki, 23 Vet. App. 37 (2009), which addressed 
the issue of the timeliness of a substantive appeal.  In that 
case, the United States Court of Appeals for Veterans Claims 
(Court) confirmed that an untimely Substantive Appeal is not 
a jurisdictional bar to consideration of a Veteran's claim, 
and that the RO and the Board MAY accept a substantive appeal 
even if it is not timely.  In Percy, the Court specifically 
found that, because the RO had never addressed the issue of 
timeliness in the statement of the case, and because the 
Veteran was not informed that there was a timeliness issue 
until his claim was before the Board, VA had essentially 
waived any objections it might have offered to the 
timeliness, and had implicitly accepted the Veteran's appeal.  
23 Vet. App. 37 (2009).  The instant case is distinguishable 
from Percy as the Veteran was informed at the outset, by an 
initial administrative decision in October 2005 that his 
substantive appeal was found to be untimely.  He was again 
provided notice of this by the October 2006 statement of the 
case, which subsequently led to the present consideration by 
the Board of the timeliness issue.  Thus, throughout the 
entirety of the instant appeal, the Veteran has been informed 
that his claims were untimely.  Consequently, although the 
Board recognizes that Percy indicates that substantive 
appeals may be accepted when untimely, when circumstances 
warrant, the Board finds no compelling reason for acceptance 
in this case, such as lack of notice of a timeliness issue.



(CONTINUNED ON NEXT PAGE)


ORDER

The Veteran's substantive appeal was not timely and the 
appeal is therefore denied.    



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


